               Case 19-10953-CSS   Doc 11-4   Filed 05/01/19   Page 1 of 5




                                     ~xxiBlT n
                                   Proposed O~~der




DOGS LA:321258.7 50045/001
                   Case 19-10953-CSS             Doc 11-4       Filed 05/01/19         Page 2 of 5




                               IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE



In re:                                                      ) Chapter 11

KONA GRILL,INC., et al.,l                                   ) Case No.: 19-10953()
                                                              Joint Administration Requested
                                    Debtors.                )


    INT~RIli~ ORDER UliTDER SECTIONS 105,361,362,364, 1107 A1~TD 1108 OF THE
    BANKRUPTCY CODE AND FEDERAL RULE OF BANKRUPTCY PROCEDURE
      6003(A)AUTHORIZING THE DEBTORS TO:(I) MAINTAIN AND RENE`V
     EXISTING INSURANCE POLICIES;(II) CONTINUE INSURANCE PREMIUM
      FINANCING PROGRAMS,(III)PAY INSURANCE PREMIUM FINANCING
    OBLIGATIONS ARISING THEREUNDER,AND(B)AUTHORIZING FINANCIAL
       INSTITUTIONS TO HONQR ALL OBLIGATIONS RELATED THERETO


                   This matter came before the Court on the Motion ofthe DebtoNsfog^ Of•deN Unde~~

Sections 105, 361, 362, 363, 364, 1107 and 1108 of the I3ank7~uptcy Code and Feder°al RZcle of

I3ankNuptcy PNocedur~e 6003(A)Aa~tho~izing DebtoNs to (I) Maintain and Renew Existzng

7nsu~ance Policies; (II) Continue Insurance PNernium Financing PNograJns; (III) Pay InsuNance

Premium Financing Obligations ANising Thereundef^, and (13) AuthoNzzing Financial Institutions

to Honor All Obligations Related TheNeto (the "Motion"). The Court finds that the relief

requested in the Motion is in the best interests of the Debtors,2 their estates and creditors and




1 The Debtars and the last four digits of their' respective taxpayer identification numbers include: Kona Grill, Inc.
  (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona
  Texas Restaurants, Itic.(4089); Kona Grill International Holdings, Inc.(1841); Kona Baltimore, Inc.(9163); Kona
  Grill International, Inc.(7911); and Kona Grill Puerto Rico, Inc.(7641). The headquarters and service address for
  the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.

2 Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.


DOCS I.,A:321258.7 50045/001
                Case 19-10953-CSS            Doc 11-4        Filed 05/01/19   Page 3 of 5




other parties in interest and that, in light of the record of the hearing on the Motion, and after due

deliberation thereon and sufficient cause appearing therefor it is hereby

                 ORDERED,ADJUDGED ANll DECREEll THAT:

                  1.      The Motion is GRANTED,on an interim basis as set forth herein.

                 2.       The Debtors are authorized to maintain their existing insurance policies in

the ordinary course of business (including, but not Iitnited to, paying prepeti~io~i deductibles,

premiums, fees and other expenses), to renew the same as they expire and to pay the insurance

policy premiums and fees relating to the Policies as such become due.

                  3.          The Debtors are authorized to continue their insurance premium financing

programs and make any payments that come due under the PFA and grant liens in favor of the

lender thereunder as set forth in the PFA.

                  4.          The Debtors' liquor license bonds as set forth in the Motion may be

enforced by the applicable taxing authorities so that the Debtors may continue to sell alcohol in

these jurisdictions.

                  5.          Without further order of this Court, the Debtors are authorized, but not

directed, to renew, revise, extend, supplement, change or enter into additional or new insurance

policies as needed in their business judgment, in the ordinary course of business.

                  6.          The Debtors' applicable banks and other financial institutions are hereby

 authorized to receive, process, honor and pay all checks presented for payment and to honor all

fund transfer requests made by the Debtors related to the Policies.




 ROCS LA:321258.7 50045/001                             2,
               Case 19-10953-CSS              Doc 11-4      Filed 05/01/19     Page 4 of 5




                7.       Nothing in this Order or the Motion shall be deemed to constitute

postpetition assumption or adoption of any agreement or contract pursuant to section 365 of the

Bankruptcy Code.

                8.       The Court finds and determines that the requirements of Bankruptcy Rule

6003 are satisfied and that the relief requested by the Motion is necessary to avoid immediate and

irreparable harm.

                 9.          Notwithstanding Bankruptcy Rule 6004(h),this Order shall be effective and

enforceable immediately upon entry hereof.

                 10.         The Court shall retain jurisdiction over all matters arising from or related to

the interpretation or implementation of the Motion or this Order.

                 11.         The Debtors, their employees and agents are authorized to take or refrain

from taking such acts as are necessary and appropriate to implement and effectuate the relief

granted herein.

                 12.         A final hearing on the relief sought in the Motion shall be conducted on

May _,2019 at                   (ET). Any objections to the Motion and to entry of a final order must be

filed on or before May                   ,2019 at 4:00 p.m.(ET)(the "Objection Deadline") and served

so that it is received and by the following parties on or before the Objection Deadline: (i) the

Debtors, Kona Grill, Inc., 15059 N. Scottsdale Rd., Suite 300, Scottsdale, AZ 85254, Attn:

Christopher J. Wells;(ii) proposed counsel for the Debtors, Pachulski Stang Ziehl &Jones LLP,

919 N. Market Street, 17th Floor, Wilmington, DE 19801, Attn:                           James E. O'Neill

(joneill@pszjlaw.com); (iii) counsel to any statutory committee appointed in these cases; (iv)

DOCS LA:321258.7 50045/001                              3
               Case 19-10953-CSS      Doc 11-4   Filed 05/01/19   Page 5 of 5




counsel for the Debtors' prepetition and postpetition secured lenders, Buchanan Ingersoll &

Rooney PC, 919 North Market Street, Suite 990, Wilmington, DE 19801-1054 Attn: Mary F.

Caloway, (mary.caloway@bipc.com); and (v) the Office of The United States Trustee, Attn:

Jaclyn Weissgerber,(jaclyn.weissgerber@usdoj.gov), 844 King Street, Suite 2207, Lockbox 35,

Wilmington, Delaware 19801

1~ated:                      , 2019

                                          UNITED STATES BANKRUPTCY JUDGE




ROCS LA:321258.7 50045/001                   4
